RANSOM, Chief Justice (dissenting). I dissent from the foregoing opinion. Salazar contends that he was no longer an “employee” on strike once he was replaced: “[T]he permanent replacement of strikers severs the relationship between the labor dispute and the claimant’s unemployment.” Significantly, Salazar did not file for benefits until September 14, 1990, when he was no longer an employee. The dates between September 14 and October 24, 1990, when the labor dispute ended, should have been included in the period for which he was eligible for unemployment benefits. I agree with Salazar and with the Supreme Court of Ohio: Accordingly, we find that the General Assembly did not intend that the statutory disqualification from unemployment compensation benefits * * * be applicable if, during the course of a bona fide labor dispute, the employer terminated the employee status and thereby caused the unemployment. In such an instance, although the labor dispute directly caused the initial unemployment, the statutory disqualification terminated with the severance of the employee status. At that moment in time the direct cause of the unemployment became the act of the employer. From then on the employer’s action and not the labor dispute was the proximate cause of unemployment. Baugh v. United Tel. Co., 54 Ohio St.2d 419, 377 N.E.2d 766, 769 (1978). The Colorado Court of Appeals, in construing the Colorado version of the labor dispute disqualification statute, held that the employment relationship is terminated when a striking employee is permanently replaced. Brannan Sand & Gravel Co. v. Industrial Claim Appeals Office, 762 P.2d 771, 774 (Colo.Ct.App.1988), aff'd sub nom. en banc, Federico v. Brannan Sand & Gravel Co., 788 P.2d 1268 (Colo.1990). Such a construction, the court found, furthers the state’s neutrality in any labor dispute while not requiring an employer to finance a strike against itself. An employer receives the full protection of [the labor dispute disqualification] during the progress of the labor dispute so long as it does not act affirmatively to end the employment status of the striking worker. If, however, an employer acts to terminate the employment status during the labor dispute, thereby disturbing the status quo, the policies for affording the protection disappear. Id. (citations omitted). The majority holds that “an employer’s notice to striking employees of an intent to permanently replace them during a labor dispute is not tantamount to termination of the strikers’ employment.” We are not dealing with “notice of intent”; rather, we are dealing, as of June 25, with the fact of permanent replacement. I can not agree with the representations in the opinion that there is neither an unequivocal act by the employer terminating the strikers’ employment nor any indication that Salazar would have been denied reemployment during the course of the dispute after he had been replaced. The undisputed findings of fact state that: 7. All other employees who did not report to work by June 18 (all claimants inclusive) were permanently replaced on or before June 25, 1990. * sj: sk * * s¡c 12. After [October 24, 1990], the claimants either sent a letter to the employer or telephoned the employer asking for their jobs back. 13. In each case, the employer responded by letter informing the claimant that he had been permanently replaced. I would reverse because Salazar was no longer an employee on strike once he had been permanently replaced; the employer-employee relationship was terminated. The underlying policy of Section 51-1-7(D) favors an employer whose employees are on strike; but it does not favor an employer who is receiving the services of permanent replacements for those employees. When the striking employee thus becomes a former employee, he or she should be entitled to benefits once that employee files a claim therefor and receives orientation and a work search program. BACA, J., concurs.